Citation Nr: 0511432	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  03-16 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected dermatophytosis of both feet, currently evaluated 
as 10 percent disabling.  

2.  Entitlement to an increased (compensable) evaluation for 
the service-connected bilateral hearing loss.

3.  Entitlement to service connection for claimed rheumatoid 
arthritis.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from December 1949 to 
December 1953 and from February 1954 to May 1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March 2002 rating decision in which the RO 
denied an increased disability rating for the service-
connected dermatophytosis of both feet and service connection 
for rheumatoid arthritis.  

This matter also comes to the Board on appeal from an August 
2002 rating decision in which the RO denied a compensable 
evaluation for the service-connected bilateral hearing loss.  

In a December 2002 rating decision, the RO also denied claims 
for service connection for depression and nervous problems; 
for pterygium; for bronchitis/pneumonia; and for the 
residuals of frozen feet.  

It appears that the veteran has initiated an appeal as to 
these issues, but that the appeal has not yet been certified, 
and that these issues are currently undergoing development at 
the RO.  

The issue of service connection for rheumatoid arthritis are 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  



FINDINGS OF FACT

1.  The service-connected dermatophytosis of both feet is 
shown to be productive of a disability picture that more 
nearly approximates that of constant itching.  

2.  The service-connected bilateral hearing loss is not shown 
to be manifested by auditory acuity level consistent with a 
compensable evaluation.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating 30 percent 
for the service-connected dermatophytosis of both feet have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Code 7806 (2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2004).  

2.  The criteria for the assignment of a compensable 
schedular rating for the veteran's service-connected 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86 
including Diagnostic Code 6100 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes evidence development letters dated in October 2001 and 
June 2002 in which the RO advised the veteran of the type of 
evidence needed to substantiate his claims.  

In these letters, the RO also advised the veteran of his and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by him and what evidence should be 
provided by VA.  

The veteran was also advised to identify any additional 
evidence that he believed might be relevant to his claims and 
what VA would do to assist him in the development of his 
claims.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims, and 
to respond to VA notices.  

Furthermore, with respect to the increased rating claims, the 
Board finds that, to the extent possible, all obtainable 
evidence identified by the appellant has been obtained and 
associated with the claims folder and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

In this regard, the Board notes that the RO has arranged for 
the veteran to undergo several VA examinations to determine 
the current severity of his service-connected disorders.  The 
reports of these examinations were obtained and associated 
with the claims folder.  

Therefore, with respect to the veteran's increased rating 
claims. the Board finds that VA has fully satisfied the 
requirements of VCAA by apprising him as to the evidence 
needed, and in assisting him in the development of his claim.  
38 U.S.C.A. §§ 5103 and 5103A (West 2002).  


II.  Entitlement to an increased evaluation for service-
connected dermatophytosis of both feet 

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2004).  Otherwise, the lower rating is to be assigned.  

Effective on August 30, 2002, the regulations pertinent to 
the rating of skin disorders were revised.  As his appeal was 
pending at the time the applicable regulations were amended, 
the veteran is entitled to consideration under both sets of 
regulations.  

However, as the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002).  

The Board notes that the veteran was advised of this change 
in regulations in the March 2003 SOC.   Thus, the Board finds 
that it may proceed with a decision on the merits of the 
veteran's claim, with consideration of the original and 
revised regulations, without prejudice to the veteran.  See 
Bernard v Brown, 4 Vet. App. 384, 393- 394(1993).  

Under both the old or new rating criteria, dermatophytosis 
(fungal infection, including of the toenails or other areas) 
may be rated under the criteria for eczema.  38 C.F.R. § 
4.118, Diagnostic Code (DC) 7813 (2002 and 2003).  

Pursuant to the revised criteria for DC 7813, dermatophytosis 
can also be rated for disfigurement of the head, face, or 
neck (DC 7800), dependent upon the predominant disability.  

However, in this case, the service-connected dermatophytosis 
has not been shown to be present on the head, face, or neck.  
Thus, the Board believes that DC 7800 does not apply, and 
that the veteran's disability is most appropriately rated 
under the criteria of DC 7806, which pertains to eczema.  

Under the old rating criteria for eczema, a 0 percent rating 
is assigned when there is slight, if any, exfoliation, 
exudation, or itching, if on a nonexposed surface or small 
area.  A 10 percent rating is assigned when there is 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  

A 30 percent rating is assigned when there is constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating is warranted if there is 
eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or exceptionally 
repugnant.  38 C.F.R. § 4.118, DC 7806 (2002).  

Under the new rating criteria for eczema (or dermatitis), a 0 
percent rating is assigned when less than 5 percent of the 
entire body or of exposed areas is affected, and no more than 
topical therapy is required during the past 12 month period.  
A 10 percent rating is assigned when at least 5 percent but 
less than 20 percent of the entire body or of exposed areas 
is affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than 6 weeks during the past 12 
month period.  A 30 percent rating is assigned when 20 to 40 
percent of the entire body or of exposed areas is affected, 
or systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of 6 
weeks or more, but not constantly, during the past 12 month 
period.  The highest rating of 60 percent is assigned when 
more than 40 percent of the entire body or more than 40 
percent of exposed areas are affect, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required during a twelve month 
period.  38 C.F.R. § 4.118, DC 7806 (2004).  

Having reviewed the record, the Board finds that the 
manifestations of the veteran's service-connected skin 
disorder more closely approximate the criteria for a 30 
percent disability rating under the old version of DC 7806.  
In reaching this conclusion, the Board found the most 
probative evidence of record to be reports of VA skin 
examinations conducted in November 2001 and July 2003.  

In this regard, the Board notes that the report of the 
November 2001 VA examination shows that the veteran 
complained of swelling and pain in his feet.  The examiner 
noted that there was moist, macerated skin on both feet in 
the interdigital areas.  There was also onychomycosis of 
several toenails.  Examination revealed pulses to be very 
poor in both feet, but that the examiner did not see any 
evidence of discharge, bleeding, or bacterial infection.  It 
was noted that the veteran had described treatment with 
grisefulvin several years before, but no recent treatment.  

During the second VA skin examination in July 2003, the 
veteran complained of constant, severe itching in his feet.  
He reported having to change his socks several times a day, 
and that his feet do better when he was able to keep them 
dry.  He also reported that his current treatment involved 
letting his feet soak in a purple liquid three times a week.  
He also reported that he was taking methotrexate for his 
rheumatoid arthritis, and that it seemed to help his skin 
condition as well.  

Examination of the feet showed some web space scaling, and 
some erythema and scaling in the moccasin distribution 
bilaterally.  It was noted that almost all toenails were 
thick and yellow.  The examiner noted that there was no 
constant exudation, but that there was constant itching, by 
history.  The examiner determined that the lesions were not 
extensive and that there was no marked disfigurement.  

The examiner also noted the presence of enterogenous erythema 
in the skin folds of the grown, between the scrotum and the 
thighs.  The total body area involved for the veteran's skin 
condition was found to be three percent for the entire body, 
which reportedly included both feet and the groin.  

In support of his claim, the veteran also submitted written 
statements asserting that he experiences severe and constant 
itching in both feet.  

In short, the credible and probative evidence establishes 
that the veteran's skin disorder is manifested by constant 
itching in both feet, which is consistent with a 30 percent 
disability rating under the old criteria of DC 7806.  

The Board further finds that the preponderance of the 
evidence is against assigning an evaluation of 50 percent 
under the old criteria because repeated physical examination 
has not shown that the skin disorder is manifested by 
ulceration, extensive exfoliation or crusting, or by systemic 
or nervous manifestations.  Examination has also not shown 
the dermatophytosis of both feet to be exceptionally 
repugnant.  

With respect to the revised criteria, the Board finds that 
the preponderance of the evidence is against granting a 60 
percent because VA examination has not that the skin disorder 
does not effect 40 percent of the entire body or more than 40 
percent of exposed areas.  In addition, the record 
establishes that the veteran's disorder has not required 
treatment by constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs.  

In summary, the Board finds that the veteran's disability 
picture more nearly approximates the criteria for a 30 
percent evaluation, but no more, under the old criteria of DC 
7806.  38 C.F.R. § 4.7.  To this extent, the benefit sought 
on appeal is granted.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  

In this regard, the Board finds that there has been no 
showing by the veteran that the service-connected disorder 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  The Board 
recognizes that the veteran submitted a statement from a 
former employer who indicated that the veteran had to stop 
being a used car salesman in 1995 because his feet would 
swell up and cause him pain.  

However, the Board finds this evidence to be outweighed by 
the two VA examinations noted above, which showed that his 
bilateral foot disorder has been manifested by no more than 
subjective complaints of pain and constant itching since 
2001.  There is no evidence in either of these examinations 
of the manifestations of his disability causing functional or 
occupational impairment.  Therefore, the Board concludes that 
the veteran is adequately compensated by application of 
regular schedular standards.  

Under these circumstances, the Board finds that the veteran 
has not demonstrated marked interference with employment so 
as to render impractical the application of the regular 
rating schedule standards.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


III.  Entitlement to an compensable evaluation for service-
connected bilateral hearing loss.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  

To evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels, ranging from numeric level I for essentially 
normal acuity to numeric level XI for profound deafness.  38 
C.F.R. § 4.85; see Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  

The veteran's service-connected bilateral hearing loss is 
currently rated as zero percent disabling under 38 C.F.R. § 
4.85, DC 6100.  He contends that a higher rating is 
warranted.  

Having reviewed the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
In essence, the Board finds that the credible and probative 
evidence of record does not establish that his hearing loss 
disability meets the criteria for a compensable evaluation.  

Although the RO has arranged for the veteran to undergo four 
audiological evaluations, the record reflects that the 
results of each of these evaluations were specifically found 
to be unreliable by the examiners due to the veteran's 
failure to cooperate during testing.  

As a result of the veteran's continued failure to cooperate, 
there is no credible evidence showing that the criteria for a 
compensable evaluation have been met.  

In this regard, the Board notes that the veteran underwent 
the initial VA audiological evaluation with respect to his 
current claim in June 2002.  An audiometric examination 
revealed pure tone thresholds, in decibels, of 105 at each 
level between 1000 and 4000 Hertz in the right ear, for an 
average pure tone threshold of 105 in the right ear.  

Testing also revealed pure tone thresholds of 105 at each 
level of Hertz in the left ear, for an average of 105 in the 
left ear.  Speech recognition was noted to be zero percent in 
each ear.  

However, the examiner concluded that these results were not 
considered reliable for rating purposes.  The examiner 
explained that there was inconsistency during the evaluation 
in that the veteran was able to answer questions in a quiet 
room, but was then unable to respond to pure tone or speech 
stimuli during audiological evaluation.  

The examiner also noted that the presence of ipsilateral and 
contralateral acoustine reflexes at normal stimulus levels on 
the left suggested the exaggeration of pure tone thresholds.  

Because the results of the June 2002 audiological evaluation 
were found to be unreliable by the examiner, the RO arranged 
for the veteran to undergo another evaluation in October 
2002.  However, in the report of that evaluation, it was 
explained that the results were again thought to be 
unreliable.  

The examiner explained that the veteran responded at almost 
the limits of the audiometer, but that he had normal 
tympanograms and normal to near ispi and contralateral 
reflexes.  It was also noted that he appeared to have had 
some difficulty understanding the examiner during the 
evaluation, but that he had answered questions appropriate 
before the evaluation began.  

The examiner concluded that the veteran was either unwilling 
or unable to cooperate, and that it was recommended that he 
undergo an auditory brain stem response in order to try to 
obtain an estimate of his hearing ability.  

In a January 2003 addendum, the examiner reiterated his 
belief that the veteran was inconsistent and uncooperative 
during the evaluation, and that the results of pure tone 
threshold testing were unreliable.  

In March 2003, the RO arranged for the veteran to undergo 
another VA audiological evaluation.  At that time, pure tone 
threshold average in the right ear was found to be 125 and in 
the left ear it was found to be 123.  The examiner noted that 
speech recognition scores could not be obtained due to the 
severity of hearing loss.  

It was further noted that the veteran must rely on lip 
reading in order to communicate, and that additional testing 
could not be undertaken due to the severity of his hearing 
loss.  

One month later, the veteran's claims folder was returned to 
the examiner who conducted his March 2003 evaluation for a 
determination as to the reliability of his pure tone 
threshold results.  

In an April 2003 addendum, the examiner explained that, 
although the veteran demonstrated an apparent profound 
sensory neural hearing loss in both ears, this could not be 
verified.  

The examiner indicated that the veteran was very inconsistent 
and possibly uncooperative, especially given his past history 
of exaggerating his hearing difficulties.  The examiner 
suggested that he be retested, but noted that an auditory 
brain stem should not be conducted because this would not 
establish the severity of his hearing loss.  

The record reflects that the veteran subsequently submitted 
the report of a private audiometric evaluation conducted in 
May 2003.  The results of this testing are uninterpreted and 
cannot be relied upon for rating purposes.  See Kelly v. 
Brown, 7 Vet. App. 471 (1995).  

However, in this report, the examiner noted that the 
veteran's testing revealed profound sensorineural hearing 
loss, but that speech recognition scores suggested that he 
may not be responding to the softest sound heard during tonal 
testing.  

In July 2003, the RO arranged for the veteran to undergo a 
final VA audiological evaluation.  The examiner noted that 
the veteran would not respond at the limits of the 
audiometer, and that pure tone thresholds exceeded 105 in all 
test frequencies.  The examiner concluded that this was not a 
true indication of his hearing.  It was explained that, 
following many attempts to try to re-instruct the veteran, he 
could carry on a conversation and answer questions with no 
difficulty.  

It was also noted that there may be some psychological 
component to the veteran's reported hearing difficulties.  
The examiner concluded that the results of testing were not 
considered reliable for rating purposes.  

In summary, the record reflects that the veteran underwent 
four VA audiological evaluations and that the results of each 
of these evaluations were found to be unreliable by the 
examiners due to the veteran's failure to cooperate.  

Although the veteran submitted the report of a May 2003 
private audiometric evaluation in support of his claim, this 
report also contains a notation by the examiner suggesting 
that the veteran was not responding accurately during 
testing.  

The veteran has submitted several statements arguing that the 
pure tone threshold averages obtained during his VA 
evaluations were accurate, and that he does indeed suffer 
from profound bilateral hearing loss.  The veteran has also 
argued that there has been some sort of collusion between the 
RO and the VA examiners who conducted his evaluations to deny 
his claim.  

In support of this accusation, he has pointed to the fact 
that his claims folder was returned to the examiner who 
conducted the March 2003 evaluation so that the examiner 
could provide the addendum explaining that the veteran was 
uncooperative.  He has also pointed to the fact that the RO 
erroneously noted in the March 2003 SOC that the veteran had 
failed to report for a VA audiological evaluation.  

However, the Board finds the veteran's assertions in this 
regard to be without credibility.  In essence, the Board 
believes the opinions of the examiners who conducted his four 
VA audiological evaluations to be more credible and probative 
than the veteran's assertions that the results of his testing 
was accurate.  

With respect to the accusations of collusion between the RO 
and the examiners, the Board finds that there is no evidence 
of record to support this assertion.  Although his claims 
folder was indeed returned to the examiner who conducted the 
March 2003 evaluation, the Board believes that this was so 
the examiner could specifically comment on the reliability of 
the audiometry results in light of the findings of two 
previous examiners that the veteran had been inconsistent and 
uncooperative during testing.  

The Board believes this to be a reasonable action undertaken 
to clarify the medical evidence of record, and not a specific 
attempt to manufacture evidence against his claim, as 
asserted by the veteran.  

Furthermore, although the RO did incorrectly note in the 
March 2003 SOC that the veteran had failed to report for an 
evaluation, this appears to have merely been error on the 
part of the RO, which was corrected in subsequent decisions.  

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

The Board believes that VA has done its utmost to develop the 
evidence with respect to the veteran's claim.  However, as 
discussed in detail above, he failed to cooperate during each 
of the four VA audiological evaluations of record.  

Consequently, the Board finds that the credible and probative 
evidence of record does not establish that his hearing loss 
disability meets the criteria for a compensable evaluation.  
Thus, the benefit sought on appeal is denied.  

The potential application of 38 C.F.R. § 3.321(b)(1) has 
again been considered.  However, the Board finds that the 
veteran has not demonstrated marked interference with 
employment so as to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell, Shipwash,supra.  




ORDER

An increased evaluation of 30 percent for service-connected 
dermatophytosis of both feet is granted, subject to the 
regulations applicable to the payment of monetary awards.  

An increased (compensable) evaluation for service-connected 
bilateral hearing loss is denied.  



REMAND

The veteran is also seeking service connection for rheumatoid 
arthritis.  He essentially contends that this disease had its 
onset while he was on active duty.  

The Board finds that a remand of this issue is necessary so 
that the veteran can undergo a VA examination to clarify the 
nature and etiology of the claimed rheumatoid arthritis.  

While this case is in remand status, the veteran should be 
provided the opportunity to identify any additional records 
that he believes to be relevant to his claim.  

Accordingly, this claim is remanded for the following 
actions:

1.  The RO should also take appropriate 
steps to contact the veteran in order to 
ask him to provide a list of the names 
and addresses of any additional doctors 
and medical care facilities (hospitals, 
HMOs, etc.) which have treated him for 
rheumatoid arthritis.  He should be 
provided with release forms and asked 
that a copy be signed and returned for 
each health care provider.  When the 
veteran responds, the RO should obtain 
records from each health care provider 
that he identifies (except where VA has 
already made reasonable efforts to obtain 
the records from a particular provider).  
If these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, the RO should inform 
him of the records that could not be 
obtained, including what efforts were 
made to obtain them.

2.  The RO should make arrangements for 
the veteran to be afforded an examination 
to determine the nature and likely 
etiology of his claimed rheumatoid 
arthritis.  The claims folder must be 
provided to the examiner for review in 
conjunction with the examination.  All 
necessary special studies or tests should 
be performed.  The examiner also should 
elicit from the veteran and record a 
complete clinical referable to any right 
disorder.  Based on his/her review of the 
case, the examiner should provide an 
opinion as to whether the veteran has 
rheumatoid arthritis that at least as 
likely as not is due to disease or injury 
that was incurred in or aggravated by his 
military service.  If it is determined 
that rheumatoid arthritis is due to a 
disease or injury that existed prior to 
service, then the examiner should opine 
as to the likelihood that the preexisting 
disability underwent as increase in 
severity during service beyond natural 
progress during service.  Any and all 
opinions expressed must be accompanied by 
a complete rationale.

3.  Then, the RO should readjudicate the 
issue on appeal.  If any benefit sought 
on appeal remains denied, the RO should 
issue an SSOC, and the veteran and his 
representative should be afforded time in 
which to respond.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


